Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed June 4, 2021.

Election/Restrictions
Applicant’s election of Group I, claims 1-16, in the reply filed on January 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 5, 2021.

Drawings
The drawing correction filed June 4, 2021 has been approved.

Specification
The disclosure is objected to because of the following informalities: the description of figures 2A, 2B and 5-9 in paragraphs 12 and 16 is inadequate since each of the figures 2A, 2B and 5-9 is not individually described.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “the compartment” on line 3 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  The applicant sets forth that the sealing system is for a compartment and then recites “the compartment” on line 3 of claim 1.  Why is the sealing system for a compartment when the applicant recites “the compartment” on line 3 of claim 1?  It is suggested that the applicant delete “for a compartment” on line 1 of claim 1 and change “the compartment” to --a compartment--.  Also see “the compartment” on line 3 of claim 16.  Recitations such as “an outer side of the main body” on line 35 of claim 1 render the claims indefinite because it is unclear whether or not the applicant is referring to the outer side set forth on line 29 above.  Recitations such as “inward facing side of frame member” on lines 38-39 of claim 1 render the claims indefinite because they are grammatically 

Allowable Subject Matter
Claims 1-16, as best understood by the examiner, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach a sealing system wherein when the door assembly is in a closed position, the outer side of the main body of the seal member engages the inner side of the channel of frame member thereby forming a first seal while the finger of the seal member overlaps with the channel; wherein when the door assembly is in a closed position, an outer end of the finger engages the inner side of the main body of the frame member outward of the channel thereby forming a second seal; wherein when water, dirt or debris penetrates the second seal, the water, dirt or debris is received by the channel of the frame member which directs the water, dirt and debris around the opening in the compartment thereby preventing the water dirt or debris from entering the compartment.  See lines 37-47 of claim 1 and lines 27-36 of claim 16.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634